Citation Nr: 0007493	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal 
disorder, claimed as secondary to PTSD.  

3.  Entitlement to service connection for a claimed skin 
disorder.  

4.  Entitlement to service connection for claimed residuals 
of asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
RO.  

The Board remanded the case in December 1997 for further 
development.  

(The Board will address the veteran's claim of service 
connection for a gastrointestinal disorder in the Remand 
section of this document.)  



FINDINGS OF FACT

1.  The veteran has presented a claim of service connection 
for PTSD which is plausible and capable of substantiation.  

2.  No competent evidence has been submitted to show that the 
veteran has a current skin disability which was caused or 
aggravated by injury or disease incurred or aggravated by 
service.  

3.  No competent evidence has been submitted to show that the 
veteran has any current lung or other disability as a 
residual of claimed in-service asbestos exposure.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for skin disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for the residuals of asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran filed a June 1993 claim of service connection of 
a skin disorder, a "stomach condition," the unspecified 
residuals of asbestos exposure and a "nervous condition," 
to include PTSD.  

A July 1987 report of enlistment medical examination 
indicated recorded the condition of the veteran's skin, lungs 
and chest as "normal."  The report also recorded his 
psychiatric and neurologic condition as "normal."  

The veteran's service medical records contained a February 
1988 asbestos survey from the medical department of the USS 
Saratoga (CV-60).  The record noted that personnel in 
selected jobs had been surveyed to determine if they should 
be included in an asbestos medical surveillance program.  The 
record showed that the veteran indicated in the survey that 
he had not been exposed to asbestos while in service, that he 
had not smoked cigarettes and that he had not worked directly 
with asbestos.  

A September 1989 entry in the veteran's chronological record 
of health care noted that the veteran had been referred for 
an assessment of alcohol abuse and that the veteran was 
dependent on alcohol.  

The veteran's service medical records also contained several 
records regarding various skin disorders, including August 
and September 1988 records that noted a diagnosis of tinea 
cruris, an October 1988 record that noted a diagnosis of 
tinea corporis, January and November 1989 records that 
reported a diagnosis of psoriasis (and opined that it existed 
prior to enlistment), a March 1990 record that noted 
diagnoses of mild psoriasis and mild folliculitis and a July 
1990 record that noted an additional diagnosis of psoriasis.  

A September 1991 report of separation medical examination 
listed the condition of the veteran's skin, chest and lungs 
as "normal" and recorded his neurologic and psychiatric 
condition as "normal."  A September 1991 report of medical 
history contained the annotation "skin disorder - unknown."  

An October 1991 certificate of discharge indicated that the 
veteran was a machinist's mate in service and that his last 
duty assignment was aboard the USS Saratoga.  

An August 1993 VA radiology report noted an impression of 
negative examination  and that the veteran's heart and lungs 
were within normal limits.  

A September 1993 discharge summary from a VA Medical Center 
(MC) reported diagnoses of continuous alcohol abuse, delayed 
moderate PTSD, tinea versicolor, alcohol gastritis and 
reflux, megaloblastic anemia, elevated liver function studies 
and elevated triglycerides secondary to alcohol.  The report 
noted that an ultrasound of the veteran's gallbladder was 
essentially normal, except for poor visualization of the 
pancreas due to intestinal content.  

Additionally, the summary noted that the veteran had reported 
some gastrointestinal symptoms that had been evaluated with 
an "upper GI and small bowel follow-through."  The report 
indicated that the results were normal, that the veteran had 
responded to Simethicone, and that there appeared to have 
been a slight amount of reflux.  The report further noted 
that the veteran had developed PTSD symptoms associated with 
the loss of fellow service members in a boating accident in 
the Persian Gulf.  

A November 1993 VA radiology report noted that the veteran's 
heart, mediastinum and pulmonary vasculature were within 
normal limits and that mild streaky and confluent densities 
in the right upper lung field and apex had not changed as 
compared to the August 1993 radiology report.  The report 
noted that this was consistent with pleural parenchymal 
change and that no acute infiltrate or effusion had been 
detected.  

An April 1994 VA report of medical treatment noted that the 
veteran had reported flashbacks, "bad nerves," and drinking 
alcohol "because no one would give him anything for his 
nerves."  The report noted a diagnostic impression of rule 
out PTSD and alcohol abuse.  

In a July 1994 RO hearing, the veteran testified that in 
December 1990, while assigned to the USS Saratoga, he had 
been aboard a ferry while returning from Haifa, Israel.  The 
veteran testified that the ferry had sunk and that 24 sailors 
had been killed.  He also stated that he had been in the 
water approximately one hour before he was rescued.  

The veteran further testified that, after he had been in the 
service approximately one year, he had developed "aggravated 
psoriasis" as a residual of asbestos exposure.  The veteran 
also testified that his skin disorder breaks out along his 
side and down toward his hips when it is hot.  The veteran's 
representative testified that "natural blondes" were more 
susceptible to problems associated with fibrous material, 
such as such as fiberglass and asbestos.  

The veteran's representative argued that the veteran's 
exposure to "excessive types of sunrays," when coupled with 
his "physical makeup," made the veteran a "prime target 
for aggravation by the various fibers and materials that were 
on [the] USS Saratoga."  Additionally, the representative 
explained that the veteran's skin disorder could be due to 
asbestos exposure as well as due to "exposure to the 
elements."  

An August 1994 VA interim progress note indicated an 
assessment of alcohol dependence and noted that he was 
scheduled for September 1994 inpatient treatment at a VA 
facility in Chillicothe.  

In a January 1998 letter to the veteran, the RO requested 
that he identify any specific disabilities that he believed 
were the result of the claimed in-service exposure to 
asbestos.  An additional January 1998 letter from the RO to 
the veteran requested that he provide additional detail 
related to his claim for compensation for a "nervous 
condition."  The Board observes that the record contained no 
response from the veteran or his representative.  

A September 1999 response from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) included 
documentation that in December 1990, during the veteran's 
tour aboard the USS Saratoga, an Israeli owned launch sank 
while ferrying sailors to the ship from the Haifa port.  The 
report also included documentation that indicated that 
approximately 100 sailors had been aboard the ferry when it 
sank and that 21 had drowned.  

A November 1999 letter from the RO to the veteran noted that 
he had failed to report for VA medical examinations.  The 
letter also informed the veteran that, if he was willing to 
report for an examination, he should notify the RO within 20 
days from the date of the letter.  


Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the September 1993 VA hospital discharge summary 
establishes that the veteran has a diagnosis of delayed, 
moderated, PTSD due to a 1990 boat accident while in service.  
However, the examiner did not provide sufficient detail to 
support that diagnosis.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains a diagnosis of PTSD attributable to the veteran's 
reported in-service stressors, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  


Skin Disorder

As mentioned hereinabove, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability, an in-service injury or 
disease and a nexus between the current disability and the 
in-service injury or disease.  Caluza, 7 Vet. App. at 506.  
Also, evidentiary assertions by a claimant are accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  

Although little evidence is of record supporting any current 
skin disorder, for the purposes of determining whether the 
veteran's claim is well grounded, a September 1993 VA 
discharge summary did include a diagnosis of tinea 
versicolor.  Additionally, for the purposes of determining 
well groundedness, the record supports that the veteran had 
an in-service injury or disease, as his service medical 
records included diagnoses of tinea cruris, tinea corporis, 
psoriasis and folliculitis.  

However, the record contains no medical evidence establishing 
a nexus between any current skin disability and an injury or 
disease which was incurred in or aggravated by service, 
including claimed exposure to asbestos or "the elements."  
The Board is cognizant of the veteran's assertion that his 
current skin disorder is due to in-service injury or disease, 
including exposure to asbestos and the elements.  The Board 
also notes his representative's assertions that various 
factors, including claimed exposure to asbestos, the 
veteran's "natural makeup," and exposure to "excessive 
types of sunrays," might have contributed to or caused the 
veteran's claimed skin disorder.  

Here, the record contains no medical evidence to support the 
lay assertions that current skin disability is due to in-
service injury or disease, including exposure to the elements 
or to asbestos.  As noted, where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran and his representative are not competent to make 
such a determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

Absent competent evidence of such a nexus, the Board finds 
that the claim of service connection for a skin disorder is 
not well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  
In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required for this claim.  
The veteran has not put VA on notice that competent medical 
evidence exists that supports his claim of service connection 
for skin disorder.  By this decision, the Board is informing 
the veteran of the evidence necessary to make his claim well 
grounded (i.e., competent medical evidence establishing a 
nexus between any current skin disorder and any injury or 
disease incurred in or aggravated by service, including 
exposure to asbestos or to the elements).  


Asbestos

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability, an in-service injury or disease and a nexus 
between the current disability and the in-service injury or 
disease.  Caluza, 7 Vet. App. at 506.  Also, evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the assertions are inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19 (1993).  

Although no competent evidence is of record showing any 
current disability due to the residuals of asbestos exposure, 
for the purposes of determining whether the veteran's claim 
of service connection is well grounded, the veteran did 
indicate a belief that his claimed skin disorder was due to 
asbestos exposure and, as noted earlier, the September 1993 
VA discharge summary did include a diagnosis of tinea 
versicolor.  Additionally, for the purposes of determining 
well groundedness, the record can be read to show some 
indication of an in-service injury or disease, as his service 
medical records included diagnoses of tinea cruris, tinea 
corporis, psoriasis and folliculitis.  

However, for the purpose of a well groundedness 
determination, the record contains no medical evidence 
establishing a nexus between any currently demonstrated 
disability and any injury or disease related to asbestos 
exposure or other disease or injury in service.  Indeed, the 
record contains no current disability shown to be due to or 
aggravated by asbestos exposure.  Although the Board is 
cognizant of the veteran's assertion that he was exposed to 
asbestos in service and has a current disability he 
characterizes as "residuals of asbestos exposure," the 
August 1993 VA radiology report indicated an impression of a 
negative examination.  Also, the November 1993 VA radiology 
report noted that his heart, mediastinum and pulmonary 
vasculature were within normal limits and that mild streaky 
and confluent densities were unchanged from the August 1993 
studies.  The November 1993 report also stated that no acute 
infiltrate or effusion was detected.  

Here, the record contains no medical evidence connecting any 
claimed disability, including "residuals of asbestos 
exposure" or any claimed skin disorder, to any in-service 
injury or disease.  Significantly, the record does not show 
that the veteran has any current disability related to 
asbestos exposure.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

Because the veteran has not submitted competent evidence of a 
current disability with a nexus to service, the Board finds 
that the claim of service connection for residuals of 
asbestos exposure is not well grounded.  See Caluza v. Brown, 
7. Vet. App. at 506.  In claims that are not well grounded, 
VA does not have a statutory duty to assist the veteran in 
developing facts pertinent to his claim.  VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required for this claim.  
The veteran has not put VA on notice that competent medical 
evidence exists that supports his claim of service connection 
for residuals of asbestos exposure.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth hereinabove well grounded (i.e., 
competent medical evidence establishing a current disability 
due to asbestos exposure and a nexus between any such 
disability and any injury or disease incurred in or 
aggravated by service, including exposure to asbestos).  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

Service connection for the skin disorder is denied, as a 
well-grounded claim has not been presented.  

Service connection for the residuals of asbestos exposure is 
denied, as a well-grounded claim has not been presented.  





REMAND

At a July 1994 RO hearing, the veteran testified that his 
gastrointestinal disorder is related to his psychiatric 
disorder.  The Board observes that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Because the issue of PTSD is being remanded for further 
development, any determination of secondary service 
connection must be deferred pending completion of final 
action on the underlying question of service connection for 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board emphasizes for the benefit of the veteran that in 
order for his claim of service connection for 
gastrointestinal disorder to be well grounded, there must be 
competent evidence of a current disability, an in-service 
injury or disease and a nexus between the current disability 
and the in-service injury or disease.  Caluza, 7 Vet. App. at 
506.  Alternatively, there must be competent evidence that 
the disability is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

Here, the only medical evidence of record indicating that the 
veteran currently has gastrointestinal disorder is the 
September 1993 report of VAMC discharge which noted diagnoses 
of alcohol gastritis and reflux.  That report also noted a 
slight amount of reflux but that "an upper GI and small 
bowel follow-through" had revealed normal results and that 
the veteran had responded to Simethicone.  Furthermore, the 
evidence contains no evidence of a nexus between the claimed 
gastrointestinal disorder and any in-service injury or 
disease or service-connected disability.  

As repeatedly noted, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this deferral, the Board notes, for the benefit of the 
veteran, the evidence necessary to make his claim of service 
connection for gastrointestinal disorder well grounded (i.e., 
competent medical evidence establishing current 
gastrointestinal disorder, and competent medical evidence 
establishing a nexus between any current gastrointestinal 
disorder and any service connected disability or any injury 
or disease incurred in or aggravated by service).  

Here, the examination which diagnosed PTSD was conducted in 
1993.  VA amended the regulations addressing mental 
disabilities, effective on November 7, 1996.  The new 
regulations, specifically 38 C.F.R. §§ 3.304(f), 4.125 and 
4.130, now refer to DSM-IV (they previously referred to DSM-
III, and Manual M21-1 referred to DSM-III-R).  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

Prior to the amendment, 38 C.F.R. § 3.304(f) required 
service-connection for PTSD to be supported by "medical 
evidence establishing a clear diagnosis of the condition."  
The current version of 38 C.F.R. § 3.304(f) requires 
"medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a)" (i.e., in conformance to DSM-IV 
and supported by the findings on the examination report).  
The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  

The record contains the September 1993 diagnosis of PTSD 
secondary to in-service stressors.  However, the diagnosis is 
not sufficient, under either version, to support a grant of 
service connection.  "If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis."  38 C.F.R. § 4.125(a) (1999).  

However, because the claim of entitlement to service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although the 
Board is cognizant of the veteran's previous failure to 
report for a scheduled PTSD examination, as the claim is well 
grounded and because the claimed in-service stressor has been 
supported by USASCRUR findings, the RO should again schedule 
the veteran for a PTSD examination.  

In regards to the VA PTSD examination, the Board emphasizes, 
for the veteran's benefit, that the duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Additionally, the August 1994 interim progress note indicated 
that the veteran had been scheduled for September 1994 
inpatient treatment at a VA facility in Chillicothe.  
Although the record is unclear as to whether the veteran 
attended this treatment, the records are not associated with 
the claims folder and the record does not indicate that they 
were requested from that VA facility.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD and gastrointestinal disorder since 
service.  The veteran also should 
instructed that he should submit all 
medical evidence which tends to show that 
he has current gastrointestinal 
disability due to disease or injury in 
service or as the result of any service-
connected disorder.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include any inpatient 
treatment records at the VA facility in 
Chillicothe.  

2.  Then, the RO should undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, then the 
specific stressors to support that 
diagnosis should be identified for the 
record and the diagnosis should conform 
to DSM-IV diagnostic criteria.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



